Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Action
Claims 1-13 is pending.
	Applicants response filed 8/9/2022 has been received and entered in the application.

Action Summary
Claims 4-7 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn due to applicants amendment of claims.

Claims 1-7, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chal (U.S. Publication 2014/0212491), HCSP (Genotype 1: Sovaldi (sofosbuvir) & Olysio (simeprevir), HCSP, version 1, June 2014, pages 1-3) and Poole (Daclatasvir + Asunaprevir: First Global Approval, Drugs, 2014, 74, pages 1559-1571) all are of record is maintained.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chal (U.S. Publication 2014/0212491) of record, HCSP (Genotype 1: Sovaldi (sofosbuvir) & Olysio (simeprevir), HCSP, version 1, June 2014, pages 1-3) and Poole (Daclatasvir + Asunaprevir: First Global Approval, Drugs, 2014, 74, pages 1559-1571). as applied to claims 1-7 and 10-13 above, and further in view of Cole (U.S. Publication 2014/0357557) of record is maintained.


Response to Arguments
Applicants argue on page 9 in the response dated 8/9/2022 (hereinafter only page number) that Chal tails to teach, disclose or suggest the claimed treatment.  This argument has been fully considered but has not been found persuasive.  As recited in the rejrection Chal discloses all of the active agents as claimed for the treatment of HCV. Additionally, it would have been obvious to one of ordinary skills in the art at the time of the filing that upon administering sofusburiv, ledipasvir, simeprevir for a HCV-positive patient for a period of four weeks would render the subject as non-detectable because almost all patients had achieved an HCV RNA measurement below the limit of detection (LOD of 15 IU/mL) (e.g. cure) as disclosed by Chal with a reasonable expectation of success.
Applicants argue on page 9 that Chal does not teach a dosage of daclatasvir, simeprevir or asunaprevir and cannot logically argue that any dosage of these agents would provide a cure within four weeks of treatment.  This argument has been fully considered but has not been found persuasive.  Chal teaches of ledipasvir (paragraph 0115), sofosbuvir (paragraph 0116) and sofosbuvir (paragraph 0126).  Additionally, the dosages disclosed in Chal falls within the claimed dosage.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.) (see MPEP 2144.05).
Applicants argue on page 9 bridging page 10 that HCSP dosing of sofobuvir and simeprevir is irrelevant because Chal did not teach, disclose or suggest termination trement after four weeks for selected patients.  This argument has been fully considered but has not been found persuasive.  As stated in the first paragraph above patient limit of less than LOD of 15 IU/mL which meets the claim limitation of less than 25 IU/ml plasma HCV RNS copies as claimed in four weeks or less.
Applicants argue on page 10 that Chal may have suggest additional agents be used, but since the two primary agents effectively cured 100% of the patients, absent the benefit of impermissible hindsight, there would be no motivation to add additional agents, shorten the length of treatment, or elect the particular doses taught by HCSP over any other conventional dosage regimen.  This argument has been addressed in the first paragraph above.  Additionally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s argue on page 10 that there is no basis to interpret Poole as suggesting that this treatment be combined with sofosbuvir, at any dose.  This augment has been fully considered but has not been found persuasive. Poole was cited as to the dosing of sofosbuvir to treat HCV.
Applicants argue on page 11 that the cited references neither disclose nor suggest that the instantly claimed formulation and method can bring about a cure in four weeks.  This argument has been fully considered but has not been found persuasive.  This argument has been addressed in the first paragraph above.
Applicants argue on page 11 that Chal only discloses an interim result but combining that with conventional wisdom that patient should not cease treatment before the entire duration of treatment means that the teaching of an interim result at four weeks does not also teach cessation of therapy.  This argument has been fully considered but has not been found persuasive.  First, the limitation of providing a “cure” within four weeks or even the treatment of HCV does not further limit the composition claims (e.g. claim 1-9).  Additionally, as addressed in the first paragraph above, the treatment of HCV with a almost all patients had achieved an HCV RNA measurement below the limit of detection (LOD of 15 IU/mL) (e.g. cure) as disclosed by Chal with a reasonable expectation of success absence evidence to the contrary.

Previous Rejection

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chal (U.S. Publication 2014/0212491), HCSP (Genotype 1: Sovaldi (sofosbuvir) & Olysio (simeprevir), HCSP, version 1, June 2014, pages 1-3) and Poole (Daclatasvir + Asunaprevir: First Global Approval, Drugs, 2014, 74, pages 1559-1571) all are of record.

Chal teaches the combination of ledipasvir and sofosbuvir (claim 1) for the treatment of hepatitis C (claim 75) for 24 weeks or less (claims 76-69) for the genotype 1a or 1b (claims 83-84).  Chal teaches further comprising simeprevir (claim 93). Chal teaches that the pharmaceutical dosage form comprises about 40, or about 45, or about 50, or about 55, or about 60, or about 70, or about 80, or about 100, or about 120, or about 140, or about 160, or about 180, or about 200, or about 220 mg of ledipasvir (paragraph 0115).  Chal teaches that the pharmaceutical dosage form comprises from about 1 to about 800 mg, or about 100 to about 700 mg, or about 200 to about 600 mg, or about 300 to about 500 mg, or about 350 to about 450 mg, of sofosbuvir. (paragraph 0116).  Chal teaches that the daily dose is 90 mg of ledipasvir and 400 mg of sofosbuvir administered in the form of a tablet (paragraph 0126).  Chal teaches that further HCV agents may be included such as daclatasvir, simeprevir and asunaprevir (paragraph 0149-0151).  Chal teaches that the term “sustained virologic response' refers to the absence of detectable RNA (or wherein the RNA is below the limit of detection) of a virus (i.e. HCV) in a patient sample (i.e. blood sample) for a specific period of time after discon tinuation of a treatment. For example, a SVR at 4 weeks indicates that RNA was not detected or was below the limit of detection in the patient at 4 weeks after discontinuing HCV therapy (paragraph 0042). Chal teaches that throughout treatment, HCV RNA was measured, and the Sustained Virologic Response (SVR) was measured after treatment was discontinued. By four weeks of treatment, almost all patients had achieved an HCV RNA measurement below the limit of detection (LOD of 15 IU/mL) (e.g. cure). and by the end of treatment, 100% of patients achieved an HCV RNA level below the LOD (Table 14).  Chal teaches that in some embodiment that the treatment of HCV is about 4 weeks or less (paragraph 0124).  Chal teaches some embodiments, the patient is also suffering from cirrhosis. And yet a further embodiment, the patient is not suffering from cirrhosis (paragraph 0127). Chal teaches the measurement of base line HCV RNA (paragraph 0208-210, 0244). Chal teaches that the composition are effective in treating genotype 1 HCV infected patients, including genotype 1a and/or genotype 1b (paragraph 0123). Chal teaches oral administration throughout the publication and in examples.
Chal does not teach the dosage of daclatasvir, simeprevir or asunaprevir.

HCSP teaches sofobuvir is a 400 mg pill taken once-a-day. And simeprevir is a 150 mg take once-a-day (page 2).
Poole teaches than the approved dosage of the combination is daclatasvir 60 mg once daily plus asunaprevir 100 mg twice daily (page 1560, left column).
It would have been obvious to one of ordinary skills in the art at the time of filing to combine in any combination of sofobuvir, simeprevir, daclatasivir and asunaprevir to effectively treat hepatitis C viral infection. One would have been motivated to combine in any combination of sofobuvir, simeprevir, daclatasivir and asunaprevir to effectively treat hepatitis C viral infection because it is known in the art that combinations of sofobuvir, simeprevir, daclatasivir and asunaprevir is effective in the treatment of HCV within four weeks of treatment as disclosed by Chal, HCSP and Poole with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious to one of ordinary skills in the art at the time of filing to that upon administering sofusburiv, ledipasvir, simeprevir for a HCV-positive patient for a period of four weeks would render the subject as non-detectable because almost all patients had achieved an HCV RNA measurement below the limit of detection (LOD of 15 IU/mL) (e.g. cure) as disclosed by Chal with a reasonable expectation of success.
It would have been obvious to one of ordinary skills in the art at the time of filing that to administer sofusburiv, ledipasvir, simeprevir to a HCV-positive patient for a period for two days.  Since it is known in the art that sofusburiv, ledipasvir, simeprevir is administered for four weeks, it would have been obvious to one of ordinary skills at the time of filing that throughout treatment HCV RNA was measured, and the Sustained Virologic Response (SVR) was measured after treatment was discontinued as taught by Chal with a reasonable expectation of success.
It would have been obvious to one of ordinary skills in the art at the time of filing to determine the HCV positive patient to determine of one or both of the HCV base viral load and whether or not the patient has cirrhosis of the liver before initiating treatment.  One would have been motivated to determine the patient HCV base viral load and if the patient has cirrhosis of liver before the treatment of HCV because it is known in the art at the time of filing to determine the baseline HCV RNA as taught by Chal.  Additionally, it is known in the art to treat patients both with and without cirrhosis of the liver as taught by Chal with a reasonable expectation of success.
It would have been obvious to one of ordinary skills in the art at the time of filing to optimize the dosage sofobuvir, simeprevir, daclatasivir and asunaprevir to effectively treat hepatitis C viral infection.  Chal teaches that the pharmaceutical dosage form comprises about 40, or about 45, or about 50, or about 55, or about 60, or about 70, or about 80, or about 100, or about 120, or about 140, or about 160, or about 180, or about 200, or about 220 mg of ledipasvir (paragraph 0115).  Chal teaches that the pharmaceutical dosage form comprises from about 1 to about 800 mg, or about 100 to about 700 mg, or about 200 to about 600 mg, or about 300 to about 500 mg, or about 350 to about 450 mg, of sofosbuvir. (paragraph 0116).  Chal teaches that the daily dose is 90 mg of ledipasvir and 400 mg of sofosbuvir administered in the form of a tablet (paragraph 0126). HCSP teaches sofobuvir is a 400 mg pill taken once-a-day. And simeprevir is a 150 mg take once-a-day. Poole teaches than the approved dosage of the combination is daclatasvir 60 mg once daily plus asunaprevir 100 mg twice daily. Since all of the disclosed dosage fall have overlapping dosages as instant claimed dosages; it would have been obvious to optimize any or all of the active agents since all are known to treat HCV.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, it is obvious to vary and/or optimize the amount of sofobuvir, simeprevir, daclatasivir and asunaprevir provided in the composition, according to the guidance provided by Chal, HCSP and Poole, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chal (U.S. Publication 2014/0212491) of record, HCSP (Genotype 1: Sovaldi (sofosbuvir) & Olysio (simeprevir), HCSP, version 1, June 2014, pages 1-3) and Poole (Daclatasvir + Asunaprevir: First Global Approval, Drugs, 2014, 74, pages 1559-1571). as applied to claims 1-7 and 10-13 above, and further in view of Cole (U.S. Publication 2014/0357557) of record.
Chal, HCSP and Poole as cited above.
None of the cited art disclose a JAK inhibitor.
Cole teaches that JAK inhibitor are useful in the treatment of Hepatitis C (paragraph 0835).  Cole teaches that wherein the JAK inhibitor is ruxolitinib, baricitinib, or tofacitinib (claim 26).
It would have been obvious to one of ordinary skills to combine HCV agents with a JAK inhibitor for the treatment of HCV.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.  Therefore, it would have been prima facie obvious to combine sofobuvir, simeprevir, daclatasivir and/or asunaprevir and JAK inhibitor composition cojointly in a formulation to treat HCV infection with a reasonable expectation of success.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Claims 1-13 are rejected.
No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627